      Case 4:19-cv-01106 Document 99 Filed on 08/20/21 in TXSD Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 PATRICK HENRY MURPHY,                         §
                   Plaintiff,                  §
                                               §
 v.                                            §          CIVIL ACTION NO. 4:19-cv-1106
                                               §
 TDCJ EXECUTIVE DIRECTOR                       §
 BRYAN COLLIER, CID DIRECTOR                   §
 BOBBY LUMPKIN, AND WARDEN                     §
 DENNIS CROWLEY,    Defendants.                §

                                   JOINT STATUS REPORT

       The parties have conferred to present this joint status report as requested by the Court.

As the Court noted, TDCJ adopted a new Execution Procedure on April 21, 2021, which

outlines a process for vetting and approval of an inmate’s chosen spiritual advisor to be present

inside the execution chamber at the time of the inmate’s execution.

       Pursuant to the Execution Procedure, once an inmate receives an execution date, the

process for vetting and approval of his spiritual advisor is triggered. Because Plaintiff Murphy

has a stay of execution and no scheduled execution date, the vetting and approval process for

his spiritual advisor has not been triggered. The new Execution Procedure also expands the

time that an inmate may visit with his spiritual advisor in the pre-execution holding area, which

now permits spiritual advisor visitation from 3:00 to 5:00 p.m.

       The Parties’ Positions Regarding Remaining Claims

       Plaintiff Murphy asserts that his claim relating to the execution chamber is not moot

because his spiritual advisor has not yet been approved to be present inside the execution

chamber, and there is no way to know whether his spiritual advisor will be approved because


                                               1
      Case 4:19-cv-01106 Document 99 Filed on 08/20/21 in TXSD Page 2 of 4




the amended protocol does not specify on what basis his request might be rejected.

Furthermore, there is no reassurance that TDCJ will not again amend its policy before he is

scheduled to be executed and revert to its previous policy.

       Defendants assert that Murphy’s claim relating to the execution chamber is moot and

that any hypothetical as-applied challenge to the vetting and approval process is not ripe.

Defendants assert that a background check is practical and predictable, and that Murphy and

his spiritual advisor are in the best position to know whether his spiritual advisor has a criminal

background. Defendants further assert that there is no evidence suggesting TDCJ will amend

the execution policy such that Murphy could utilize the process.

       Plaintiff Murphy continues to assert that the limitation on access to his spiritual advisor

in the pre-execution holding area substantially burdens his religious exercise. He further claims

that the limitation violates the Establishment Clause because the presence of TDCJ-employed

chaplains in the holding area is not equal to the two-hour allotment for spiritual advisor visits.

       To the extent Murphy’s claims regarding access to his spiritual advisor are not moot,

Defendants assert that the designation of two hours for an inmate to visit with his spiritual

advisor in the pre-execution holding area is the least restrictive means of furthering compelling

government interests in security, and that the time TDCJ-employed chaplains may be

performing secular functions in the holding area is not significantly more time than spiritual

advisors are allotted.

       Proposed Schedule

       Defendants believe that a new dispositive motion deadline is appropriate because the

previous motions for summary judgment involved an execution policy that no longer exists.


                                                2
     Case 4:19-cv-01106 Document 99 Filed on 08/20/21 in TXSD Page 3 of 4




Defendants seek to put forth argument and evidence relating to the new Execution Procedure,

including the issues of mootness and ripeness. Murphy’s attorneys have indicated they are

agreeable to Defendants’ proposal.

       Accordingly, the parties propose the following deadlines:

Dispositive motions due: October 1, 2021

Responses to dispositive motions due: November 1, 2021

Replies due: November 12, 2021.


                                     Respectfully submitted.

                                     KEN PAXTON
                                     Attorney General of Texas

                                     BRENT WEBSTER
                                     First Assistant Attorney General

                                     GRANT DORFMAN
                                     Deputy First Assistant Attorney General

                                     SHAWN E. COWLES
                                     Deputy Attorney General for Civil Litigation

                                     SHANNA E. MOLINARE
                                     Chief, Law Enforcement Defense Division

                                     /s/ Leah O’Leary
                                     LEAH O’LEARY
                                     Assistant Attorney General
                                     Attorney in Charge
                                     Texas Bar No. 24079074
                                     Southern District No. 1563191
                                     Leah.Oleary@oag.texas.gov

                                     Law Enforcement Defense Division
                                     OFFICE OF THE ATTORNEY GENERAL
                                     P.O. Box 12548
                                     Austin, Texas 78711-2548
                                     (512) 463-2080 / Fax (512) 370-9918
                                               3
     Case 4:19-cv-01106 Document 99 Filed on 08/20/21 in TXSD Page 4 of 4




                                 ATTORNEYS FOR DEFENDANTS
                                 COLLIER, LUMPKIN, AND CROWLEY

                                 /s/ David R. Dow
                                 Texas Bar No. 06064900
                                 University of Houston Law Center
                                 4604 Calhoun Rd.
                                 Houston, Texas 77204-6060
                                 713-743-2171
                                 ddow@central.uh.edu

                                 /s/ Jeffrey R. Newberry
                                 Texas Bar No. 24060966
                                 University of Houston Law Center
                                 4604 Calhoun Rd.
                                 Houston, Texas 772040-6060
                                 713-743-6843
                                 jrnewber@central.uh.edu

                                 ATTORNEYS FOR PLAINTIFF PATRICK MURPHY



                         NOTICE OF ELECTRONIC FILING
       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I have
electronically submitted for filing a true and correct copy of the foregoing in
accordance with the Electronic Case Files system of the Southern District of Texas,
on August 20, 2021.

                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General



                               CERTIFICATE OF SERVICE
       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that a true and
correct copy of the foregoing has been served on all attorneys of record by electronic
notification through the ECF system for the Southern District of Texas on August 20,
2021, to all attorneys of record.
                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General



                                          4
